Exhibit 10.8
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is made as of December 1, 2008, by and between
STRATTEC SECURITY CORPORATION, a Wisconsin corporation (the “Company”), and
Richard Messina (the “Employee”).
RECITAL
     The Company desires to employ the Employee and the Employee is willing to
make his services available to the Company on the terms and conditions set forth
below.
AGREEMENTS
     In consideration of the premises and the mutual agreements which follow,
the parties agree as follows:
     1. Employment. The Company hereby employs the Employee and the Employee
hereby accepts employment with the Company on the terms and conditions set forth
in this Agreement.
     2. Term. The term of the Employee’s employment hereunder shall commence
effective on December 1, 2008 and shall continue through June 30, 2009, and
shall thereafter be automatically renewed for successive fiscal year terms
unless either the Company or Employee gives notice of nonrenewal not less than
30 days prior to the end of the then current term (the “Employment Period”).
     3. Duties. The Employee shall serve as the Vice President -Access Control
Products of the Company and will, under the direction of Chairman of the Board
and Chief Executive Officer, faithfully and to the best of Employee’s ability,
perform the duties of the Vice President – Access Control Products. The Vice
President – Access Control Products shall be one of the principal executive
officers of the Company and shall, subject to the control of Chairman of the
Board and Chief Executive Officer supervise the Access Control functions of the
Company. The Employee shall also perform such additional duties and
responsibilities which may from time to time be reasonably assigned or delegated
by the Chairman of the Board and Chief Executive Officer of the Company. The
Employee agrees to devote Employee’s entire business time, effort, skill and
attention to the proper discharge of such duties while employed by the Company.
However, the Employee may engage in other business activities unrelated to, and
not in conflict with, the business of the Company if the Chairman of the Board
and Chief Executive Officer consents in writing to such other business activity.
     4. Compensation. The Employee shall receive a base salary of $145,000 per
year, payable in regular and semi-monthly installments (the “Base Salary”).
Employee’s Base Salary shall be reviewed annually by the Board of Directors of
the Company to determine appropriate increases, if any, in such Base Salary.

 



--------------------------------------------------------------------------------



 



     5. Fringe Benefits.
          (a) Medical, Health, Dental, Disability and Life Coverage. The
Employee shall be eligible to participate in any medical, health, dental,
disability and life insurance policy in effect for senior management of the
Company (collectively, the “Senior Management”).
          (b) Incentive Bonus and Stock Ownership Plans. The Employee shall be
entitled to participate in any incentive bonus or other incentive compensation
plan developed generally for the Senior Management of the Company, on a basis
consistent with Employee’s position and level of compensation with the Company.
The Employee shall also be entitled to participate in any incentive stock option
plan or other stock ownership plan developed generally for the Senior Management
of the Company, on a basis consistent with Employee’s position and level of
compensation with the Company.
          (c) Reimbursement for Reasonable Business Expenses. Subject to the
terms and conditions of the Company’s expense reimbursement policy, the Company
shall pay or reimburse the Employee for reasonable expenses incurred by Employee
in connection with the performance of Employee’s duties pursuant to this
Agreement, including, but not limited to, travel expenses, expenses in
connection with seminars, professional conventions or similar professional
functions and other reasonable business expenses.
     6. Termination of Employment.
          (a) Termination for Cause, Disability or Death. During the term of
this Agreement, the Company shall be entitled to terminate the Employee’s
employment at any time upon the “Disability” of the Employee or for “Cause” upon
notice to the Employee. The Employee’s employment hereunder shall automatically
terminate upon the death of the Employee. For purposes of this Agreement,
“Disability” shall mean a physical or mental sickness or any injury which
renders the Employee incapable of performing the essential functions of
Employee’s job (with or without reasonable accommodations) and which does or may
be expected to continue for more than 4 months during any 12-month period. In
the event Employee shall be able to perform the essential functions of
Employee’s job (with or without reasonable accommodations) following a period of
disability, and does so perform such duties, or such other duties as are
prescribed by the President of the Company, for a period of three continuous
months, any subsequent period of disability shall be regarded as a new period of
disability for purposes of this Agreement. The Company and the Employee shall
determine the existence of a Disability and the date upon which it occurred. In
the event of a dispute regarding whether or when a Disability occurred, the
matter shall be referred to a medical doctor selected by the Company and the
Employee. In the event of their failure to agree upon such a medical doctor, the
Company and the Employee shall each select a medical doctor who together shall
select a third medical doctor who shall make the determination. Such
determination shall be conclusive and binding upon the parties hereto.

2



--------------------------------------------------------------------------------



 



               The Company may terminate the Employee’s employment under this
Agreement for “Cause,” effective immediately upon delivery of notice to the
Employee. Cause shall be deemed to exist if the Employee shall have
(1) materially breached the terms of this Agreement; (2) willfully failed to
substantially perform his duties, other than a failure resulting from incapacity
due to physical or mental illness; or (3) serious misconduct which is
demonstrably and substantially injurious to the Company. No act or failure to
act will be considered “cause” if such act or failure is done in good faith and
with a reasonable belief that it is in the best interests of the Company.
               In the event of termination for Disability or death, payments of
the Employee’s Base Salary shall be made to the Employee, his designated
beneficiary or Employee’s estate for a period of six months after the date of
the termination (even if this period would extend beyond the Employment Period);
provided, however that the foregoing payments in the event of a Disability shall
be reduced by the amount, if any, that is paid to Employee pursuant to a
disability plan or policy maintained by the Company. During this period, the
Company shall also reimburse the Employee for amounts paid, if any, to continue
medical, dental and health coverage pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act. During this period, the Company
will also continue Employee’s life insurance and disability coverage, to the
extent permitted under applicable policies, and will pay to the Employee the
fringe benefits pursuant to section 5 which have accrued prior to the date of
termination. Termination of this Agreement for a Disability shall not change
Employee’s rights to receive benefits, if any, pursuant to any disability plan
or policy then maintained by the Company.
          (b) Termination Without Cause. If the Employee’s employment is
terminated by the Company for any reason other than for Cause, Disability or
death, or if this Agreement is terminated by the Company for what the Company
believes is Cause or Disability, and it is ultimately determined that the
Employee was wrongfully terminated, Employee shall, as damages for such a
termination, receive Employee’s Base Salary, for the remainder of the Employment
Period or six months, if longer. During this period, the Company shall also
reimburse the Employee for amounts paid, if any, to continue medical, dental and
health coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act. During this period, the Company will also continue
Employee’s life insurance and disability coverage, to the extent permitted under
applicable policies, and will pay to the Employee the fringe benefits pursuant
to section 5 which have accrued prior to the date of termination. The Company’s
termination of the Employee’s employment under this section 6(b) shall
immediately relieve the Employee of all obligations under this Agreement (except
as provided in sections 7 and 8) and, except as provided below, shall not be
construed to require the application of any compensation which the Employee may
earn in any such other employment to reduce the Company’s obligation to provide
severance benefits and liquidated damages under this section 6(b).
          (c) Effect of Termination. The termination of the Employee’s
employment pursuant to section 6 shall not affect the Employee’s obligations as
described in sections 7 and 8.

3



--------------------------------------------------------------------------------



 



     7. Noncompetition. The parties agree that the Company’s customer contacts
and relations are established and maintained at great expense and by virtue of
the Employee’s employment with the Company, the Employee will have unique and
extensive exposure to and personal contact with the Company’s customers, and
that Employee will be able to establish a unique relationship with those
individuals and entities that will enable Employee, both during and after
employment, to unfairly compete with the Company. Further, the parties agree
that the terms and conditions of the following restrictive covenants are
reasonable and necessary for the protection of the Company’s business, trade
secrets and confidential information and to prevent great damage or loss to the
Company as a result of action taken by the Employee. The Employee acknowledges
that the noncompete restrictions and nondisclosure of confidential information
restrictions contained in this Agreement are reasonable and the consideration
provided for herein is sufficient to fully and adequately compensate the
Employee for agreeing to such restrictions. The Employee acknowledges that
Employee could continue to actively pursue Employee’s career and earn sufficient
compensation in the same or similar business without breaching any of the
restrictions contained in this Agreement.
          (a) During Term of Employment. The Employee hereby covenants and
agrees that, during Employee’s employment with the Company, Employee shall not,
directly or indirectly, either individually or as an employee, principal, agent,
partner, shareholder, owner, trustee, beneficiary, co-venturer, distributor,
consultant or in any other capacity, participate in, become associated with,
provide assistance to, engage in or have a financial or other interest in any
business, activity or enterprise which is competitive with or a supplier to the
Company or any successor or assign of the Company. The ownership of less than a
one percent interest in a corporation whose shares are traded in a recognized
stock exchange or traded in the over-the-counter market, even though that
corporation may be a competitor of the Company, shall not be deemed financial
participation in a competitor.
          (b) Upon Termination of Employment. The Employee agrees that during a
period after termination of Employee’s employment with the Company equal to the
shorter of one year or the duration of Employee’s employment with the Company,
Employee will not, directly or indirectly, either individually or as an
employee, agent, partner, shareholder, owner, trustee, beneficiary, co-venturer,
distributor, consultant or in any other capacity:
               (i) Canvass, solicit or accept from any person or entity who is a
customer of the Company (any such person or entity is hereinafter referred to
individually as a “Customer” and collectively as the “Customers”) any business
in competition with the business of the Company or the successors or assigns of
the Company, including the canvassing, soliciting or accepting of business from
any individual or entity which is or was a Customer of the Company within the
two-year period preceding the date on which the canvassing, soliciting or
accepting of business begins.

4



--------------------------------------------------------------------------------



 



               (ii) Request or advise any of the Customers, suppliers, or other
business contacts of the Company who currently have or have had business
relationships with the Company within two years preceding the date hereof or
within two years preceding the date of such action, to withdraw, curtail or
cancel any of their business or relations with the Company.
               (iii) Induce or attempt to induce any employee, sales
representative, consultant or other personnel of the Company to terminate his or
her relationship or breach his or her agreements with the Company.
               (iv) Use, disclose, divulge or transmit or cause to be used by or
disclosed, divulged or transmitted to any third party, any information acquired
by the Employee during the Employment Period which relates to the trade secrets
and confidential information of the Company, except as may be required by law.
               (v) Participate in, become associated with, provide assistance
to, engage in or have a financial or other interest in any business, activity or
enterprise which is competitive with the business of the Company or any
successor or assign of the Company to the extent such activities relate to
products or services which are competitive with the products and services of the
Company; provided, however, that the ownership of less than 1% of the stock of a
corporation whose shares are traded in a recognized stock exchange or traded in
the over-the-counter market, even though that corporation may be a competitor of
the Company, shall not be deemed financial participation in a competitor.
                    For purposes of this section 7, a competitive business is
defined as a business which is involved in designing, developing, manufacturing
or marketing mechanical, electro-mechanical and/or electronic security and
access control products in the global motor vehicle industry.
     8. Confidential Information. The parties agree that the Company’s
customers, business connections, suppliers, customer lists, procedures,
operations, techniques, and other aspects of its business are established at
great expense and protected as confidential information and provide the Company
with a substantial competitive advantage in conducting its business. The parties
further agree that by virtue of the Employee’s employment with the Company,
Employee will have access to, and be entrusted with, secret, confidential and
proprietary information, and that the Company would suffer great loss and injury
if the Employee would disclose this information or use it to compete with the
Company. Therefore, the Employee agrees that during the term of Employee’s
employment, and for a period of two years after the termination of his
employment with the Company, Employee will not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity, use
or disclose, or cause to be used or disclosed, any secret, confidential or
proprietary information acquired by the Employee during Employee’s employment
with the Company whether owned by the Company prior to or discovered and
developed by the Company subsequent to the

5



--------------------------------------------------------------------------------



 



Employee’s employment, and regardless of the fact that the Employee may have
participated in the discovery and the development of that information. Employee
also agrees and acknowledges that Employee will comply with all applicable laws
regarding insider trading or the use of material nonpublic information in
connection with the trading of securities.
     9. Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.
     10. Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant and agreement contained in sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate. Therefore, if the
Employee engages in any act in violation of the provisions of sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of sections 7 and 8.
     11. Waiver. The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.
     12. Notices. Any notice to be given hereunder shall be deemed sufficient if
addressed in writing, and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.
     13. Severability. In the event that any provision shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.
     14. Amendment. This Agreement may only be amended by an agreement in
writing signed by all of the parties hereto.
     15. Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Wisconsin, regardless of
choice of law requirements. The parties hereby consent to the jurisdiction of
the state

6



--------------------------------------------------------------------------------



 



courts of the State of Wisconsin and of any federal court in the venue of
Wisconsin for the purpose of any suit, action or proceeding arising out of or
related to this Agreement, and expressly waive any and all objections they may
have as to venue in any of such courts.
     16. Dispute Resolution. The parties hereto shall attempt to resolve
disputes arising out of or relating to this Agreement. Any dispute not resolved
in writing within 21 days may be referred by either party to mediation involving
a mediator (a third party neutral), trained and experienced in the mediation
process and mutually agreed to by the parties. The mediator shall ascribe to and
follow the AAA/SPIDR or ABA code of ethics for mediators in conduct and
management of the mediation process. Expenses for the mediation shall be shared
equally by the parties unless otherwise agreed during the mediation process. The
parties may be accompanied in the mediation process by legal counsel, and/or
other persons mutually agreed to by the parties and the mediator. All
participants will openly and honestly participate in the mediation. The
mediation may be terminated at any time, for any reason by the mediator or by
either party. Any resolution reached by the parties during the mediation shall
be recorded in writing and agreed to by the parties. Such resolution may be
drafted and/or revised by the parties’ legal counsel and shall be legally
binding on the parties.
     17. Benefit. This Agreement shall be binding upon and inure to the benefit
of and shall be enforceable by and against the Company, its successors and
assigns and the Employee, his heirs, beneficiaries and legal representatives. It
is agreed that the rights and obligations of the Employee may not be delegated
or assigned.
     IN WITNESS WHEREOF, the parties have executed or caused this Agreement to
be executed as of the day, month and year first above written.

          EMPLOYEE   STRATTEC SECURITY CORPORATION           /s/ Richard Messina
  BY   /s/ Harold M. Stratton II Richard Messina     Harold M. Stratton II,
Chairman of the Board
and Chief Executive Officer

7